Citation Nr: 9934670	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-31 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a left toe 
injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from September 1969 to 
August 1971.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of a left toe injury is not supported by cognizable evidence 
showing a current disability related to his period of 
service. 


CONCLUSION OF LAW

The claim of entitlement to service connection for a left toe 
injury is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserted that his claim for service connection is 
for a left toe injury, not a right toe injury.  He contends 
that he injured a toe on his left foot in May of 1971.  He 
contends that his left big toe becomes numb, tingles, and has 
no feeling.  

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a).  However, a claim of service 
connection is not evaluated unless the person claiming VA 
benefits meets the initial burden of submitting evidence 
"sufficient to justify a belief in a fair and impartial 
individual that the claim is well-grounded."  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A 
claim that is well-grounded is plausible, meritorious on its 
own, or capable of substantiation.  See Moreau v. Brown, 9 
Vet. App. 389, 393 (1996).

A service connection claim is "well-grounded" if there is: 
1) a medical diagnosis of a current disability; 2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 3) 
medical evidence of a causal nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Moreau at 393.  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).  

Service medical records for the period from August 1969 to 
July 1971 reflect that the veteran injured his left ankle in 
October 1970.  Subsequent entries dated in October 1970 
reflect that 1) the veteran dropped a board on his right toe, 
2) that the nail was pierced to relieve pressure, and 3) that 
he was treated for cuts and bruises on his right great toe.  
The report of medical history completed for separation in 
July 1971 reflects no medical problems or complaints.  The 
separation report of medical examination reflects that the 
feet and lower extremities were evaluated as normal.  

VA and private medical records aggregated reflect no 
complaints regarding the left toe.  Examinations for other 
conditions reflect that the musculoskeletal system and 
extremities were evaluated as normal.  

In April 1998, the veteran reported in a statement in support 
of his claim that he had no further evidence to submit in 
support of his claim.  

In order for a claim to be service-connected, there must be a 
current disability, which is related to an injury or disease 
which was present during service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  The Board acknowledges the 
veteran's assertions that he injured a toe on his left foot 
in May 1971.  However, the medical evidence of record is 
silent as regards an injury to a toe on the left foot.  In 
this respect, the Board notes that there is a reference to 
dropping a board on his left ankle.  Even so, that service 
medical record entry is dated in October 1969 and is silent 
as regards a left toe injury.  Accordingly, as with a claim 
such as this, where the determinative issue involves medical 
diagnosis and etiology, competent medical evidence is 
required to fulfill the well-grounded claim requirement of 38 
U.S.C.A. § 5107 (a).  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Because the veteran cannot meet his initial 
burden by relying on his own opinion as to medical matters 
and he has submitted no cognizable evidence to support his 
claim, the claim for service connection for a left toe injury 
is not well-grounded and must be denied.  

Since the veteran failed to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107(a).  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for the claim of service connection 
for a left toe injury.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78.  


ORDER

Service connection for residuals of a toe injury is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

